Benjamin Brenner, J.
Plaintiffs filed a statement of readiness (Rules of App. Div., 2d Dept., special readiness rule) less *260than two months after serving a bill of particulars upon the attorneys for the defendants. The statement further indicates that the defendants have completed all proceedings except an examination before trial which they had a reasonable opportunity to complete. This manifestly cannot be since the defendants must first examine the bill of particulars served upon them and complete their investigation relative to the facts cited in the bill before determining whether an examination before trial of the plaintiffs is to ¡be had at all. Adequate time to accomplish this should be, therefore, afforded defendants, which obviously was not possible in the circumstances here. The statement of readiness being insufficient and premature, the action is consequently stricken from the calendar. See Ehlin v. Piccola (14 Misc 2d 251).